Citation Nr: 0101612	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for depression.

Entitlement to service connection for headaches, dizziness 
and a posterior cerebral artery aneurysm.

Entitlement to service connection for right ear hearing loss.

Whether the Substantive Appeal received from the veteran 
following the issuance of a statement of the case on the 
issues of service connection for a right eye disability and a 
right leg disability was adequate to perfect an appeal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from September 1996 to June 
1997.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which denied service connection for a 
personality disorder, claimed as depression; headaches, 
dizziness and a posterior cerebral artery aneurysm; right ear 
hearing loss; a right leg disability; and a right eye 
disability.

This final decision will be limited to the issue of whether 
the Substantive Appeal received from the veteran following 
the issuance of a statement of the case on the issues of 
service connection for a right eye disability and a right leg 
disability was adequate to perfect an appeal.  The remaining 
issues will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In a June 1998 rating decision service connection for a 
personality disorder, claimed as depression; headaches, 
dizziness and a posterior cerebral artery aneurysm; right ear 
hearing loss; a right leg disability; and a right eye 
disability were denied.  A notice of disagreement with this 
decision was received from the veteran in March 1999.

2.  A statement of the case covering the issues of service 
connection for a personality disorder, claimed as depression; 
headaches, dizziness and a posterior cerebral artery 
aneurysm; right ear hearing loss; a right leg disability; and 
a right eye disability, was issued to the veteran in April 
1999.  A VA Form 9 was included and he was advised that his 
substantive appeal should address the benefit that he wanted, 
the facts in the statement of the case with which he 
disagreed and the errors that he believed the RO made in 
applying the law.

3.  The VA Form 9 received from the veteran, dated April 15, 
1999, contained no allegations of errors of fact or law with 
respect to the June 1998 determination by the RO on the 
issues of service connection for a right leg disability and a 
right eye disability.  On November 9, 2000, the Board of 
Veterans' Appeals (Board) advised the veteran and his 
representative of the Board's intent to consider the adequacy 
of his substantive appeal.  No response was received from the 
veteran or his representative.


CONCLUSION OF LAW

The criteria for perfecting an appeal on the issues of 
service connection for a right leg disability and a right eye 
disability by the filing of a properly completed Substantive 
Appeal by the veteran have not been met.  38 U.S.C.A. 
§ 7105(d)(3)- (5) (West 1991); 38 C.F.R. §§ 20.202, 20.203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 20.202 states, in pertinent part, that a 
Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals."  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of  original jurisdiction 
in reaching the determination being appealed.  To the extent 
feasible, the argument should be related to specific items in 
the Statement of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Proper 
completion and filing of a Substantive  Appeal are the last 
actions the appellant needs to take to perfect an appeal.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is  mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.

The veteran, in the VA Form 9 he provided, presented no 
allegations of errors of fact or law for appellate 
consideration with respect to the issues of service 
connection for a right leg disability and a right eye 
disability.  Pursuant to 38 C.F.R. § 20.203, the veteran and 
his representative were advised of the Board's intent to 
consider the adequacy of the veteran's substantive appeal.  
The veteran, in a letter received on May 5, 1999, indicated 
that he believed that a mistake had been made when he filed 
his claim, noting that he had problems with his left eye and 
left leg.  As the veteran has failed to allege specific error 
of fact or law in the determination being appealed as to the 
issues of service connection for a right leg disability and a 
right eye disability, the Board does not have jurisdiction to 
review the appeal on these issues and that portion of the 
appeal is dismissed without prejudice.


ORDER

The Substantive Appeal received from the veteran following 
the issuance of a statement of the case on the issues of 
service connection for a right eye disability and a right leg 
disability was not adequate to perfect an appeal; the appeal 
as to these issues is dismissed.


REMAND

The veteran is seeking service connection for depression; 
headaches, dizziness and a posterior cerebral artery 
aneurysm; and right ear hearing loss.  In a November 1998 
notice from the Office of Board of County Commissioners, 
Adams County, a listing of the veteran's medical records 
included a number of documents not currently of record.  In 
March 1999 he indicated that he had been hospitalized at a VA 
Medical Center since earlier that month.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  



Accordingly, the remaining issues are REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claims 
for service connection for depression; 
headaches, dizziness and a posterior 
cerebral artery aneurysm; and right ear 
hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


